Citation Nr: 0213168	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral cataracts 
with mild macular 
degeneration, hyperopic astigmatism, and presbyopia. 

2. Entitlement to service connection for residuals of a nose 
fracture.

3. Entitlement to service connection for otitis media of the 
left ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1945 to 
April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1999, 
a statement of the case was issued in February 2000, and a 
substantive appeal was received in April 2000.  Although the 
veteran initially indicated that he wanted a Board hearing, 
he changed his request to an RO hearing.  Such an RO hearing 
was conducted in February 2000. 


FINDINGS OF FACT

1. The conjunctivitis and contusion of the left eye noted 
during the veteran's active duty service were acute in 
nature and resolved without leaving chronic residual 
disability.
 
2. The veteran's current bilateral cataracts with mild 
macular degeneration, hyperopic astigmatism, and 
presbyopia were not manifested during his active duty 
service or for many years thereafter. 

3. The injury to the nose noted during the veteran's active 
duty service was acute in nature and resolved without 
leaving chronic residual disability.

4. Ear infections noted during the veteran's active duty 
service were acute in nature and resolved without leaving 
chronic residual disability.

5. The veteran's current otitis media of the left ear was not 
manifested during his active duty service or for many 
years thereafter, nor is it otherwise related to the 
veteran's active duty service. 


CONCLUSIONS OF LAW

1. Bilateral cataracts with mild macular degeneration, 
hyperopic astigmatism, and presbyopia were not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West. 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).

2. Disability of the nose was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West. 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

3. Chronic otitis media of the left ear was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West. 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an April 2001 letter and a May 2002 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records and VA medical records.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  The Board finds that the 
record as it stands includes sufficient competent medical 
evidence to decide the claim and that an examination and 
etiology opinion are not necessary.  38 C.F.R. § 3.159(c)(4); 
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Eye Disability

The veteran's essential argument is that he received 
treatment for an eye disability in service and that his 
current bilateral eye disability is etiologically related to 
active duty service.  In fact, the veteran testified at his 
personal hearing that he believed that his eyes were damaged 
in service as a result of driving in harsh weather 
conditions.  He stated that his eyes have bothered him since 
service and that he believes his current bilateral eye 
disability is related to service.  

The Board notes that the evidence clearly shows that he has a 
current bilateral eye disability that is chronic in nature.  
VA treatment records from August 1998 to August 1999 
demonstrate that examiners have diagnosed the veteran as 
currently having bilateral cataracts with mild macular 
degeneration, hyperopic astigmatism, and presbyopia.

At this point, the Board notes that in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part 
VI, Subchapter II, para. 11.07.

A review of service medical records also show that he was 
diagnosed with conjunctivitis in June 1946 and contusion of 
the left eye in January 1947.  However, the Board believes it 
is significant that service medical records dated subsequent 
to June 1946 and January 1947 do not document additional 
complaints or treatment for conjunctivitis or for contusion 
of the left eye, respectively.  In fact, separation 
examination from service in April 1948 demonstrated that his 
eyes were clinically evaluated as normal.  This demonstrates 
that trained medical personnel found no clinically evidence 
of any eye disability at that time.  It therefore appears 
that the eye infection and left eye contusion noted during 
service had resolved by the time of discharge examination.  
In other words, the lack of any persuasive evidence of 
continuing symptoms suggests that the conjunctivitis and 
contusion of the left eye were acute in nature and did not 
result in a chronic eye disability.  

Such a conclusion is further supported by post-service 
evidence.  An August 1956 hospital admission report (in 
connection with hospitalization for an unrelated disorder) 
shows that examination of the eyes, ears, nose and throat was 
unremarkable.  Moreover, the record shows that when the 
veteran filed a claim for VA benefits based on various 
disabilities in June 1982, he did not refer to any eye 
disability.  To the Board's view this suggests that he did 
not believe he was suffering from any eye disability at that 
time since it would be reasonable to believe that he would 
have filed a claim for such disability at the same time he 
filed for other unrelated disabilities.  Moreover, a VA 
examination report in August 1982 did not reference any 
complaints by the veteran related to his eyes, nor were there 
any clinical findings of an eye disability upon examination.  
Further, the veteran filed another claim for VA benefits in 
July 1989, but again he failed to reference any bilateral eye 
disability.  In light of this post-service evidence, the 
credibility of veteran's current contention that he suffered 
from bilateral eye disabilities from the time of service to 
the present time is greatly diminished.  
    
Furthermore, there is no evidence of treatment for a 
bilateral eye disability until many decades after service.  
In fact, the first record of treatment for the veteran's eyes 
was in a June 1999 VA medical record and there is no medical 
evidence relating the veteran's current bilateral eye 
disability to service.  As such, there is not only a lack of 
evidence to support the veteran's contention that he suffered 
a bilateral eye disability following the June 1946 and 
January 1947 treatment dates, but the preponderance of the 
evidence actually weighs against such a finding.  Again, 
subsequent service medical records do not document any 
ongoing bilateral eye problems, and his eyes were clinically 
evaluated as normal on discharge examination in April 1948.  
In fact, the veteran did not report any eye problems for many 
years after his discharge from service although he did not 
hesitate to file claims for VA benefits based on unrelated 
disabilities.  

The Board recognizes the trauma to the left eye during 
service.  However, the preponderance of the evidence is 
against a finding that that injury resulted in the currently 
diagnosed disabilities of the eyes.  In sum, the Board finds 
that the inservice conjunctivitis and contusion of the left 
eye were acute in nature and that the veteran's current 
bilateral eye disability is not related to the inservice 
problems.  

Residuals of a Nose Fracture

The veteran contends that he received treatment for an injury 
to his nose in service and that suffers current residuals of 
a nose fracture related to active duty service.  The veteran 
testified at his personal hearing that he injured his nose in 
service, that his nose has bothered him since service and 
that he believed his current nose disability is related to 
service.  

VA treatment records from August 1998 to August 1999 
demonstrate that examiners have diagnosed the veteran as 
currently having a deviated nasal septum.  There is therefore 
medical evidence of current disability.  The problem is to 
relate this current disability to the veteran's military 
service approximately 50 years ago. 

Service medical records do in fact show that the veteran was 
diagnosed with possible fracture of the nose in January 1947.  
However, these records do not verify that there was in fact a 
fractured nose.  Significantly, service medical records dated 
subsequent to January 1947 do not document additional 
complaints or treatment for a fractured nose.  In fact, 
separation examination from service in April 1948 
demonstrated that his nose was clinically evaluated as 
normal.  Again, the fact that trained medical personnel found 
no clinical evidence of any nose disability or residuals of a 
fractured nose at that time is significant.  It therefore 
appears that the injury to his nose during service had 
resolved by the time of discharge examination.  In other 
words, it appears that the injury to the nose in 1947 was 
acute in nature and did not result in any chronic nose 
disability.  While it is tempting to assume that the 
currently reported deviated nasal septum is possibly related 
to the possible broken nose noted in service medical records, 
the Board emphasizes that not only the lack of persuasive 
evidence of residuals of a broke nose for approximately 50 
years, but also the negative findings reflected in certain 
post-service medical records all argue against such a 
finding. 

As noted earlier, an August 1956 hospital report shows that 
examination of the ears was reported to be unremarkable.  
Other post-service evidence shows that when the veteran filed 
a claim for VA benefits based on various disabilities in June 
1982, he did not refer to any residuals of fractured nose, 
thus suggesting that he did not believe he was suffering from 
any nose disability at that time.  As stated earlier, it 
would seem reasonable to believe that an individual would 
have filed a claim for such disability at the same time he 
filed for other unrelated disabilities if he believed he 
suffered from such a service-related disability to begin 
with.  VA examination in August 1982 did not show any 
complaints by the veteran related to residuals of a fractured 
nose, and his nose was evaluated as normal upon examination.  
The veteran filed another claim for VA benefits in July 1989, 
but again he failed to reference any residuals of a fractured 
nose.  These items of evidence appear to contradict the 
veteran's current assertions that he suffered from a problem 
with his nose from the inservice injury on.    
    
There is no medical evidence relating the veteran's current 
deviated nasal septum to service.  As such, there is not only 
a lack of evidence to support the veteran's contention that 
he suffered residuals of a fractured nose from the time of 
the January 1947 treatment date forward, but the 
preponderance of the competent evidence actually weighs 
against such a finding.  Again, subsequent service medical 
records do not document any ongoing residuals of a fractured 
nose, and his nose was clinically evaluated as normal on 
discharge examination in April 1948.  In fact, the veteran 
did not report any residuals of a fractured nose for many 
years after his discharge from service although he did not 
hesitate to file claims for VA benefits based on unrelated 
disabilities.  

Based on the evidence, the Board finds that the inservice 
nose injury was acute in nature and that the veteran's 
current slight nasal septum deviation to the left is not 
related to the inservice injury.  While recognizing the nose 
injury during service, the lack of any pertinent 
symptomatology and the negative medical evidence for 
approximately 50 years leads to the conclusion that the 
present deviation of the septum is not related to the 
inservice injury.  

Otitis Media of the Left Ear

With regard to the last issue, the evidence clearly shows 
that he has a current left ear disability that is chronic in 
nature.  VA treatment records from August 1998 to August 1999 
demonstrate that examiners have diagnosed the veteran as 
currently having external otitis media of the left ear.    

Service medical records show that the veteran was 
hospitalized in December 1947 for post aural lymphadenitis, 
acute otitis media, and acute mastoiditis.  Nevertheless, 
service medical records dated subsequent to December 1947 do 
not document additional complaints or treatment for these 
problems, and separation examination in April 1948 
demonstrated that his ears were clinically evaluated as 
normal by medical personnel.  It therefore appears that the 
problems with his left ear during service had resolved by the 
time of discharge examination.  In other words, the left ear 
problems were acute in nature and did not result in a chronic 
left ear disability.  

A finding that the ear symptoms during service were acute is 
also supported by post-service evidence showing no ear 
abnormality noted on examination upon hospitalization in 
August 1956, the lack of any reference to ear disability when 
the veteran filed a claim for VA benefits in 1982, and an 
August 1982 VA examination report which shows that the ears 
were clinically evaluated as normal upon examination.  He 
also did not mention any left ear disorder when he filed a 
claim for VA benefits in July 1989.  Furthermore, there does 
not appear to be any post-service medical evidence of left 
ear disability until the late 1990's. 

As with the other issues, the Board must conclude that the 
preponderance of the evidence is against entitlement to 
service connection for left ear disability.  The fact that 
the veteran was treated for an ear infection during service 
is not by itself determinative.  An appellant's belief that 
he or she is entitled to some sort of benefit simply because 
he or she had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  For the reasons set forth above, the Board finds 
that the inservice ear infection was acute and did not result 
in a chronic left ear disability. 

Conclusion

In reaching these determinations, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant favorable 
decisions.  38 U.S.C.A. § 5107(b).  
  

ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

